Per Curiam.
Respondent was admitted to practice by this Court in 1981. He practiced law in Florida where he was admitted to the bar in 1993.
By order dated January 22, 2009, the Supreme Court of Florida suspended respondent from the practice of law for 60 days and directed him to attend ethics school and pay costs. Respondent admitted to neglect in the handling of an immigration application and to his subsequent misrepresentations to the Flor*993ida disciplinary authorities in connection with their investigation of the matter.
We grant petitioner’s motion for an order imposing reciprocal discipline (see 22 NYCRR 806.19). Respondent has not replied to or otherwise appeared in response to the motion. Having considered the conduct which gave rise to respondent’s discipline in Florida and with due regard for the discipline imposed in Florida, we conclude that respondent should be suspended from the practice of law for a period of 90 days and until further order of this Court.
Mercure, J.R, Peters, Spain, Stein and Garry, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of 90 days, effectively immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).